Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/ Response to Election/Restriction filed April 14, 2021. As filed, claims 28-32 are pending. Claims 1-27 are cancelled. 
Priority
This application filed 03/03/2020 is a continuation of 15/751,547, filed 02/09/2018 ,now U.S. Patent No.10590070 SN15/751,547 is a national stage entry of PCT/US2016/046336 , International Filing Date: 08/10/2016 PCT/US2016/046336 Claims Priority from Provisional Application 62/203,256, filed 08/10/2015.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 07/20/2020(two), 08/13/2020 and 10/19/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant's election without traverse of Group I, claim 28-29 drawn to compounds of claim 28 in the reply filed on 14 April 2021 is acknowledged.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
The instantly elected species was searched and examined.  It was determined that the elected species was free of the prior art.   For this reason, the search and examination of instant claim 28 was expanded to consider additional species of instantly claimed compounds. Claim 28 has been searched in its entirety.
Terminal Disclaimer
The terminal disclaimer over U.S. Patent No.10590070 SN 15/751,547  filed on 04/16/2021 has been reviewed and is accepted.  
Allowable Subject Matter
Claims 28 and 29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Group II: claims 30-32 directed to the  method of using the allowable product previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
Because a claimed invention previously withdrawn from consideration under 37
CFR § 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 02/10/2021 is hereby withdrawn. In view of the
withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds of claim 28 and the method of using said compounds in treating Alzheimer’s disease, are novel and non-obvious over the prior art.
The closest prior art is US 2009/0004140, by Qiu et al. (cited by Applicants in IDS) which teach 4-substituted pyrrolidine compounds as anti-infectives. This reference does not encompass the scope of the instant application and does not provide a suggestion of the claimed 3-sulfonic acid substituted pyrrolidinyl compounds substituted as 5-position. The reference does not teach examples or subgenera that would suggest substitution patterned and connectivity as recited in instant claims or the nexus for the activity of pyrrolidinyl compounds as pharmaceutics for treatment of Alzheimer’s disease.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 28-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622